UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6762


JOHN SHOVER,

                    Plaintiff - Appellant,

             v.

REGINA CHESTNUT; DOCTOR MICHAEL MORAN; DONNA REYNOLDS,
Head Nurse, Middle River Regional Jail,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Norman K. Moon, Senior District Judge. (7:18-cv-00202-NKM-JCH)


Submitted: January 28, 2020                                       Decided: February 5, 2020


Before MOTZ, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mario B. Williams, Andrew R. Tate, NDH LLC, Atlanta, Georgia, for Appellant. Rosalie
Fessier, TIMBERLAKE, SMITH, THOMAS & MOSES, P.C., Staunton, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Shover appeals from the district court’s order granting summary judgment to

Regina Chestnut on Shover’s claims of deliberate indifference to his serious medical needs

under 42 U.S.C. § 1983 (2018). Shover asserted that, from July 25 until September 1,

2016, while incarcerated as a pretrial detainee at the Middle River Regional Jail (MRRJ),

Chestnut failed to provide him a cane and/or move him to a lower tier or safer cell, even

though he had a nerve condition in his legs and feet. Shover claimed that, as a result, he

sustained an injury when he fell on the stairs on September 1, 2016. After a review of the

briefs and joint appendix, we affirm.

       We review an award of summary judgment de novo, drawing reasonable inferences

in the light most favorable to the non-moving party. Hill v. Lockheed Martin Logistics

Mgmt., Inc., 354 F.3d 277, 283 (4th Cir. 2004). Summary judgment is appropriate “if there

is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). The initial burden is on the party moving for

summary judgment to demonstrate the absence of any disputed facts material to the

disposition of the case. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the

burden is met, the non-moving party must demonstrate through the pleadings and

subsequent discovery materials that a genuine issue for trial does exist. Id. at 324. The

mere existence of some factual dispute will not defeat an otherwise properly supported

motion for summary judgment; rather “[o]nly disputes over facts that might affect the

outcome of the suit under the governing law will properly preclude the entry of summary

judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).

                                            2
       We review claims of denial of medical care suffered by pretrial detainees under the

deliberate indifference standard. Patten v. Nichols, 274 F.3d 829, 834 (4th Cir. 2001). For

a plaintiff to prevail on a claim of deliberate indifference to serious medical need, the

plaintiff must first demonstrate that the injury suffered is both apparent and serious.

Grayson v. Peed, 195 F.3d 692, 695 (4th Cir. 1999). The plaintiff must then demonstrate

deliberate indifference on the part of the defendants, which can be established by showing

that the medical treatment was “so grossly incompetent, inadequate, or excessive as to

shock the conscience or to be intolerable to fundamental fairness.” Miltier v. Beorn, 896
F.2d 848, 851 (4th Cir. 1990).

       “Deliberate indifference is a very high standard—a showing of mere negligence will

not meet it.” Grayson, 195 F.3d at 695. We have held that “two slightly different aspects

of an official’s state of mind . . . must be shown in order to satisfy the subjective component

in this context. First, actual knowledge of the risk of harm to the inmate is required;”

second, “the officer must also have recognized that his actions were insufficient to mitigate

the risk of harm to the inmate arising from his medical needs.” Iko v. Shreve, 535 F.3d
225, 241 (4th Cir. 2008) (internal quotation marks and citations omitted) (emphasis in

original). Moreover, “an inadvertent failure to provide adequate medical care” does not

satisfy the standard, and thus mere negligence in diagnosing or treating a medical condition

is insufficient. Estelle v. Gamble, 429 U.S. 97, 105-06 (1976). Instead, officials must

evince an inappropriate response to a “serious” medical condition or act intentionally to

delay or deny the prisoner access to adequate medical care. Id. at 104-05.



                                              3
       Here, we conclude that Shover failed to demonstrate that Chestnut was deliberately

indifferent to his serious medical needs. The record does not reflect that Chestnut was

aware of Shover’s alleged need for different housing and/or a cane until August 26, when

she promptly inquired with the officer in charge of housing about changing Shover’s cell

to bottom tier. Importantly, Shover had been seen by a physician’s assistant on August 24,

and there is no indication that he asked for a cane or a cell change; in any event, the

physician’s assistant did not make any recommendations for such.            While Shover

complained, after August 26, of pain and the need for additional medications, the record

reflects that he did not inform Chestnut that his cell had not been changed and he did not

again request a cane. Though Shover may have hoped that Chestnut would follow up on

his cell change or actively research his medical history, the lack of such actions, without

more, is insufficient to demonstrate deliberate indifference. See Winkler v. Madison Cnty.,

893 F.3d 877, 891-92 (6th Cir. 2018) (noting that, while nurse’s failure to gather further

information and provide more detailed instructions was not the most “prudent approach,”

it did not rise to the level of deliberate indifference); see also Iko, 535 F.3d at 241-42

(holding that deliberate indifference requires a showing that defendants “must have

actually known that that their response was inadequate”).        Because Shover fails to

demonstrate that Chestnut acted with deliberate indifference to his medical needs, the

district court correctly decided this issue.

       On appeal, Shover contends that Chestnut’s response was inadequate because she

failed to follow up on it and because there was a formal procedure in place to request that

a prisoner be moved and Chestnut failed to take the necessary steps. However, the

                                               4
undisputed evidence in the record shows that Chestnut’s request was a method of moving

a prisoner that had been used before and that was accepted as appropriate. Moreover, there

is no evidence that Chestnut was aware that her request had not been implemented. While

following up on the issue may have been more prudent and reasonable, the record simply

does not support the conclusion that Chestnut was aware that her actions were insufficient.

       Next, Shover asserts that the district court should have imputed knowledge of

offender requests that were not part of Shover’s medical records to Chestnut. However,

the record does not support the conclusion that offender requests to other departments

would have been shared with medical in the general course of business. Moreover, even if

the offender requests were somehow forwarded to medical, there is no evidence that

Chestnut was aware of them.

       Finally, Shover contends that Chestnut was aware of his medical condition because

she admitted that it was possible that she reviewed his intake form. However, knowledge

of the intake information, which included Shover’s reports of nerve damage and use of a

cane, would not change the summary judgment analysis, given that Shover did not request

a cane in his medical complaints. Moreover, as discussed above, Chestnut was aware that

Shover had been seen by the physician’s assistant, and she was entitled to rely on the

physician’s assistant’s conclusions, given that she had no reason to believe that the

physician’s assistant did not adequately address Shover’s complaints.




                                            5
       Therefore, we affirm. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            6